DETAILED ACTION
The following is a Non-Final office action in response to communications received on 10/06/2020.  Claims 9, 12 and 17 have been amended.  Claims 11 and 18 have been canceled.  Claims 20-22 have been added.  Currently, claims 1-10, 12-17 and 19-22 are pending and examined below. 

Drawings
The drawings were received on 10/6/2020.  These drawings are acceptable.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112 second paragraph rejection set forth in the office action dated 10/06/2020. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-10, 12-14, 15-17, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (NPL “Concepto Grafeno Loft”).
Regarding claims 1-3, 12 and 19-20, Castro discloses a dwelling device (100, Reproduced  NPL) having a plurality of unilaterally open dwelling units (110, 110', 110") for temporary accommodation of one or more people (Examiner considers temporary to be relative, one can temporarily inhabit the space or the structure can be erected for a limited of time), wherein each dwelling unit (110) has a uniform hexagonal honeycomb-In re Leshin
In addition, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have made to the hexagonal honeycomb-shaped wall of Castro to be integrally formed in one piece by way of an extrusion or molding to save cost and time, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  There would be no new or unpredictable results achieved from forming a structure out of multiple pieces or a singular piece. 

    PNG
    media_image1.png
    856
    1073
    media_image1.png
    Greyscale



Regarding claims 4, 13 and 22, Castro discloses that the carton material of a wall has a total thickness, but does not disclose a thickness of 15 mm to 25 mm.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a cardboard material with a thickness between 15mm to 25mm to provide the suitable strength required to support the structure, live loads and wind loads applicable as per the design, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be 
Regarding claims 6 and 15, Castro discloses that the hexagonal honeycomb-shaped outer profile (120) of a dwelling unit (110) is formed uniformly with the base panel (111), screen panel (112) and upper and lower side panels (113, 114, 113', 114') being identically sized in shape and dimensions.
Regarding claims 7 and 16, Castro discloses that the base panel (111), the screen panel (112) and the two upper side panels (113, 113') and lower side panels (114, 114') are aligned with each other such that the point of intersection of the surface normal of these panels forms the center of a honeycomb forming a dwelling unit (110).
Regarding claim 8, Castro discloses that the angle between the base panel (111) and a respective lower side panel (114, 114') and between the screen panel (112) and a respective upper side panel (113, 113') and also between a lower side panel (114, 114') and an upper side panel (113, 113') is set at 120°.  This is so because equilateral hexagons have internal angles of 120°.
Regarding claims 9 and 17, Castro discloses that two out of a plurality of dwelling units (110, 110', 110") are placed side by side on a flat storage surface (ground) such that the distance between the connecting edge (130) of an upper side panel (113') and a lower side panel (114') of a first dwelling unit (110) and the connecting edge (130') of an upper side panel (113) and a lower side panel (114) of a second dwelling unit (110') adjacent to the first dwelling unit (110) corresponds to the length of a base panel (111) of a third dwelling unit (110") arranged between the first dwelling unit (110) and the second dwelling unit (110').
Regarding claim 10, Castro discloses that the third dwelling unit (110") is placed on top of a respective first dwelling unit (100) and second dwelling unit (110') and the dwelling units (110, 110', 110") are arranged on multiple stories one above the other.

Claims 5, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castro (NPL “Concepto Grafeno Loft”) in view of Finestone et al. (U.S. Patent No. 6,083,580).
Regarding claims 5, 14 and 21, Castro discloses the carton material as set forth above, but does not disclose that the carton material comprises an admixture of polyvinyl acetate.  However, Finestone teaches that it is known to have a carton material laminated or produced with a polyvinyl acetate to help enhance the strength of the material (12, Figs. 1-4;  Col. 1, lines 6-11, Col. 5, lines 21-27).  It would have been obvious to one having ordinary skill at the time of the effective filing date to have produced or provided the carton material with a polyvinyl acetate admixture or material to help enhance the strength of the carton as taught by Finestone.  Furthermore, the limitation of the wall being produced under admixture of polyvinyl acetate is considered a product by process limitation.  Therefore, claim 5 is considered a Product by Process claim. 

Response to Arguments
Applicant's arguments filed 10/6/2020 have been fully considered but they are not persuasive.  Applicant argues that (1) the Examiner has not established analogy to Leshin since an explanation as to why one of ordinary skill in the art would have selected a cardboard material or more particularly a three-walled two chambered doubled corrugated cardboard for use for a structure similar to Castro (NPL “Concepto Grafeno Loft”).  The Applicant also argues that (2) the Examiner fails to explain why the hexagonal wall structure of Castro is asserted as one piece since they appear to be constructed from individual wall segments; or that the Examiner (3) has not established analogy to Aller since a range of thicknesses pertains to non-analogous situations since both the reference and the prior art do not encompass the use of cardboard; and that the Examiner (4) dismissed claims 5 and 14 failing to complete the product-by-process analysis and establishing a proper obviousness basis. 
In response to Applicant’s argument (1), Examiner respectfully disagrees.  Although Castro teaches the main material as being graphene, nothing would have precluded one having ordinary skill in the art from using any materials for the purpose of its design particularly for one that was light-weight, Eco-friendly and used cardboard material at least in part that consisted of a three-walled two-chambered doubled corrugated structure for fortification to achieve the desired results.  In addition, Applicant has not set forth the 
In response to Applicant’s argument (2), Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument (3), Examiner respectfully disagrees.  As set forth above, the Examiner further elaborates that the claimed ranges would be obvious to provide sufficient strength to support the desired loads as per design.  The Examiner maintains that a proper prima case of obviousness has been established for the use of any material including cardboard. With the reference being modified, the analogy to Aller would be proper and general ranges would been met. Furthermore, the applicant has not set forth the criticality of the thickness of the wall as the walls can be with or without additional structure such as a wall that was three-walled, two chambered double corrugated. 
In response to Applicant’s argument’s (4), Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/           Examiner, Art Unit 3633